Citation Nr: 0622492	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  03-14 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a knee condition.

2.  Entitlement to service connection for a low back 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel


REMAND

The veteran served on active duty from September 1980 to 
January 1983.  He was afforded a Travel Board hearing in 
December 2005 before the undersigned Veterans Law Judge.

A VA Joints examination report dated in May 2004 showed that 
the veteran said he was receiving Social Security disability.  
However, any decision from the Social Security Administration 
(SSA), and the medical reports supporting the decision, are 
not currently contained in the claims file.  On remand, the 
RO should attempt to obtain the SSA's records.  See Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).  The RO should also 
obtain any VA treatment records subsequent to May 2004.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington, DC for the following 
actions:

1.  The RO should request that the Social 
Security Administration provide copies of 
any decision rendered by that agency on 
the appellant's claim for disability 
benefits, as well as the medical records 
relied on in arriving at that decision.  

2.  The RO should obtain all the veteran's 
VA treatment records subsequent to May 
2004.

3.  The RO should then readjudicate the 
veteran's claims for service connection on 
the merits.  If the determinations remain 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case (SSOC) that addresses all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The veteran 
should be given an opportunity to respond 
to the SSOC.  The veteran should also be 
informed of the information and evidence 
needed to establish a disability rating 
and effective date for the claim on appeal 
as noted by The United States Court of 
Appeals for Veterans Claims in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The 
veteran and his representative should then 
be given an opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARK GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


